Citation Nr: 0003281	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for residuals of a burn 
on the left hand.

3. Entitlement to service connection for migraine headaches.  

4. Entitlement to service connection for residuals of a right 
leg injury.

5. Entitlement to service connection for a knee disorder.

6. Entitlement to service connection for an eyelid chalazion.

7. Entitlement to service connection for glaucoma.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for diabetes mellitus.  

10. Entitlement to service 
connection for anxiety, including post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant had active service from February 1968 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hypertension, eyelid chalazion, diabetes mellitus, low back 
condition, burn left hand, migraine headaches, glaucoma, 
right leg injury, knee condition, and mild anxiety.  In his 
VA Form 9, substantive appeal, received in April 1998, 
the appellant stated that he wished to modify his claim for 
service connection for anxiety to include PTSD.  By rating 
decision in March 1999, the RO denied service connection for 
PTSD.  

At the November 1999 hearing the appellant stated that he 
attributed a growth on his shoulder to Agent Orange exposure.  
Transcript, p. 11.  In as much as such represents a claim for 
service connection for a growth on the shoulder, that issue 
is referred to the RO for further development and 
adjudication as necessary.  


FINDINGS OF FACT

1. The record contains no medical evidence of a current 
disability of the low back, left hand, right leg, or 
knees.  

2. The record contains no current diagnosis of migraine 
headaches.  

3. The record contains no competent medical evidence 
providing a nexus between the appellant's current 
diagnoses of glaucoma, chronic eyelid chalazion, 
hypertension, and diabetes mellitus and any incident of 
the appellant's military service, including reported 
exposure to Agent Orange.  

4. The record contains no competent diagnosis of PTSD or any 
psychiatric disorder manifested by anxiety.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a low 
back disorder, residuals of a burn on the left hand, migraine 
headaches, residuals of a right leg injury, knee disorder, 
eyelid chalazion, glaucoma, hypertension, diabetes mellitus, 
and anxiety/PTSD are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The appellant's service entrance examination in February 1968 
noted a blood pressure reading of 120/80 and a tattoo on the 
left arm.  On a report of medical history, completed at that 
time, the appellant reported a history of high blood 
pressure.  The appellant's service medical records in January 
1971 note complaints of feeling nervous and difficulty 
sleeping.  A diagnosis of mild anxiety was reported and 
medication was prescribed.  

On the appellant's separation medical examination in January 
1971, the only noted abnormality was an identifying mark, 
scar or tattoo on the left forearm.  Blood pressure reading 
was 130/82.  No diagnoses or defects were noted.  On a report 
of medical history, completed at the same time, the appellant 
denied a history of high blood pressure, eye trouble, back 
trouble, headaches, "trick" or locked knee, frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory, and nervous 
trouble.  

The appellant's DD Form 214 noted that the served in the 
Republic of Vietnam from March 1969 to March 1970 and was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal, along with other commendations and medals.  His 
specialty was listed as supply specialist, with civilian 
related occupation noted as stock clerk.  The appellant's 
service personnel records indicate that he served as a supply 
clerk for Headquarters and Headquarters Troop, 2nd Squadron, 
1st Cavalry from April 1969 to March 1970 in Vietnam.  

In June 1997, the appellant filed an initial claim for VA 
benefits for service connection for high blood pressure, a 
burn on the left hand, glaucoma, migraine headaches, 
surgically removed growth over the eye, diabetes mellitus, 
lower back pain, "nerves," a right leg injury, and knee 
conditions.  In response to his claim, the RO sent letters in 
July 1997 requesting treatment records from J.S.L., M.D., 
R.B., M.D., P.J.C., M.D., and from the VA Medical Center 
(MC).  The VAMC stated that the appellant had three 
outpatient appointments in 1990, but no medical documentation 
could be located for the appellant.  

By letter dated in January 1997, P.J.C., M.D., stated that he 
had evaluated the appellant for complaints of poor vision.  
Vision was 20/20 corrected in both eyes with new glasses.  A 
slit lamp examination showed a chronic eyelid chalazion, 
but the remainder of the eye examination was normal.  Dr. 
P.J.C. reported newly diagnosed glaucoma, currently under 
treatment.  Treatment records from January to June 1997 noted 
a diagnosis of glaucoma and a history of excision of a sty or 
chalazion two-to-three years previous.  

A private treatment record, dated in February 1997, noted a 
history of hypertension, which the appellant stated was first 
diagnosed during military service.  A blood pressure reading 
of 160/98 was reported.  No history of diabetes mellitus was 
reported at that time, but the appellant reported increased 
thirst and urination.  The physician noted a chalazion of the 
left upper eyelid.  The physician reported diagnoses of 
hypertension and rule out diabetes mellitus and referred the 
appellant for an ophthalmology examination for glaucoma and a 
left upper lid chalazion.  The physician reported a diagnosis 
of diabetes mellitus the following week.  Treatment records, 
dated in March 1997, from Cedars Sinai Medical Center noted 
new onset of type II diabetes mellitus.  

In his notice of disagreement, received in March 1998, the 
appellant stated that his current disabilities were a result 
of exposure to Agent Orange during service in Vietnam.  The 
appellant attached a letter from the U.S. Army and Joint 
Services Environmental Support Group (ESG) stating that B 
Troop, 2nd Squadron, 1st Cavalry, which the appellant stated 
was his unit, received mortar and sapper attack resulting in 
6 personnel killed and 27 personnel wounded from 
July 4-10, 1969.  The letter further noted the areas of 
herbicide defoliation missions from 1965 to 1970.  The 
appellant also submitted copies of pharmacy information 
sheets noting that he was prescribed medication for treatment 
of diabetes mellitus and high blood pressure.  The appellant 
submitted a report entitled "Summary of Reported Agent 
Orange Symptoms and Effects" and a press release apparently 
obtained from the VA Web page (www.va.gov), stating the uses 
of Agent Orange, VA services for Vietnam veterans, and VA 
responses to concerns about Agent Orange.  

In a statement attached to his VA Form 9, substantive appeal, 
received in April 1998, the appellant stated that 
approximately one week after arriving in Vietnam, he was sent 
to Pleiku, and a truck he was supposed to be on was ambushed 
and several individuals were wounded or killed, including two 
friends of the appellant.  He reported that a few days later, 
while on patrol, he came across dead bodies, and he and his 
patrol became lost.  The appellant stated that, while in 
Vietnam, he ran into two friends from high school and 
college, who had been wounded or had become "hysterical."  
He reported that he constantly thought of the attack in July 
1969 that left six soldiers killed and approximately 30 
wounded.  The appellant noted that he saw herbicide 
defoliation spraying while he was in Vietnam.  He stated that 
he had "reverential awes" whenever he heard choppers, war 
movies, killings, loud noises, or fights.  

In a statement received in April 1998, C.B. stated that he 
met the appellant while serving with B Troop, 2nd of the 1st 
Cavalry and later (October 1969) was placed under the 
appellant's charge in the rear area of Hq. & Hq. Company, 2nd 
of the 1st Cavalry.  C.B. reported that he was the driver for 
the appellant and several times per week had to travel 40 
miles to get supplies.  

At a hearing before the undersigned in November 1999, the 
appellant testified that he was first diagnosed with 
hypertension in 1997.  He stated that hypertension was noted 
on his physical examination at service enlistment, but the 
physician attributed it to the excitement of entering 
military service.  He reported that he was given Valium 
during service in Vietnam to calm him down and that one of 
the medics indicated surprise that the appellant was admitted 
to the military with high blood pressure.  Transcript, p. 3.  
The appellant stated that his physician could not specify 
whether his hypertension was related to his service in 
Vietnam.  Transcript, p. 4.  

The appellant testified that approximately ten years previous 
he had a growth on his eye and three surgeries were performed 
to remove it.  He stated that he really began to have weak 
vision and eye problems after his diagnosis with diabetes.  
Transcript, p. 5.  

The appellant testified that he first began to experience 
symptoms of diabetes mellitus - thirst, slowness, and eye 
problems - in the early part of 1997.  Transcript, p. 6.  He 
stated that his glaucoma was due to diabetes.  
Transcript, p. 13.  He stated that his physician had not 
offered an opinion as to when the diabetes started, but the 
appellant believed it had been present for "quite a while."  
Transcript, p. 7.  

The appellant testified that he injured his back and right 
leg/knee when he slid down a ravine in Vietnam and landed on 
a log.  Transcript, pp. 8, 14.  The appellant stated that the 
medic gave him some painkiller in the field and he received 
follow-up treatment at the aid station.  Transcript, p. 8.  
He reported that he first sought treatment for his back and 
leg in 1997 and he attributed soreness prior to that time to 
working out.  He noted that he was not presently receiving 
treatment for a back condition.  Transcript, p. 9.  The 
appellant reported that he experienced swelling in the knee, 
beginning in the 1980s.  Transcript, p. 17.  The appellant 
testified that he had no problems with his left knee and that 
the right leg condition claimed was the same as the knee 
condition claimed.  

The appellant testified that he burned his left hand, during 
service in Vietnam, in attempting to light a cigarette.  
Transcript, p. 9.  He stated that a medic put some ointment 
on it, but he had no current limitation, no scar or any 
residuals from the burn to the hand.  Transcript, pp. 10-11.  

The appellant testified that he had headaches for 
approximately 10 years, for which he took over-the-counter 
medication.  He attributed these headaches to working out, 
worry, and Agent Orange exposure.  Transcript, p. 11.  He 
stated that his physician had attributed the headaches to 
diabetes and high blood pressure, but not to Agent Orange 
exposure.  Transcript, p. 12.  

The appellant testified that, during service in Vietnam, he 
was in charge of supply for five troops, one of which was 
overrun.  He stated that he was sent to that area and saw the 
bodies of friends.  He reported that he was put on patrol 
once and his group became lost in the jungle.  
Transcript, pp. 17-18.  He reported that he was treated for 
nervous trouble during service and was prescribed Valium, but 
he did not like the feeling that the medication caused.  
Transcript, p. 18.  The appellant noted that he currently 
took no medication for anxiety.  Transcript, p. 19.  

At the hearing the appellant submitted a copy of "Agent 
Orange Review," Vol. 15, No. 2 (August 1999).  The review 
noted that a recently published National Institute for 
Occupational Safety and Health (NIOSH) morbidity study of two 
U.S. plants with TCDD-exposed production workers suggested a 
possible association between high levels of TCDD exposure and 
diabetes.  (TCDD is the dioxin contaminant produced during 
the manufacture of one of the ingredients of Agent Orange.)  
The review further noted that the Australian government had 
recently recognized diabetes for service connection in 
Australian troops, who served in Vietnam.  The review 
reported that a 1998 Institute of Medicine (IOM) update 
concluded that there was "inadequate or insufficient" 
evidence to determine whether an association exists between 
exposure to herbicides and diabetes mellitus and urged 
further research in the area.  


II. Analysis

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases, such as 
hypertension, diabetes mellitus, and those affecting the 
organic nervous system, are manifested to a compensable 
degree within the initial post-service year, service 
connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

The threshold question to be answered in the appellant's 
claim is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
his claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit" held that, "For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 
9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Disabilities Due to Exposure to 
Herbicide Agents

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1999).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and sub-
acute peripheral neuropathy; porphyria cutanea tarda; 
multiple myeloma, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and certain soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1999).  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

None of the disabilities claimed by the appellant is subject 
to the presumption of service connection under 38 C.F.R. § 
3.309(e).  

Notwithstanding the foregoing presumption, the Federal 
Circuit has held that specific VA regulations which provide 
for presumptive service connection do not preclude an 
appellant from establishing service connection with proof of 
actual, direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 
1040 (1995) (presumptive diseases due to radiation exposure).  

Service Connection for Low Back Disorder, Residuals of a Burn 
on the Left Hand, Migraine Headaches, Residuals of a Right 
Leg Injury, and Knee Disorder

The record contains no medical evidence of a current 
disability of the low back, left hand, headaches, right leg, 
or knee.  The appellant specifically testified at 
the November 1999 hearing that he had no current residuals of 
the left hand.  The appellant reported intermittent pain in 
the lower back and right knee, but reported no diagnosis of a 
current disability.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that there is some duty to inform the veteran of the 
evidence necessary for the completion of an application for 
benefits, under 38 U.S.C.A. § 5103 (West 1991), even where 
the claim appears to be not well grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459, 465 (1996); Robinette, 8 Vet. App. at 
79-80.  The appellant has not identified any medical evidence 
that has not been submitted or obtained, which would support 
a well-grounded claim.  Although the appellant reported 
treatment for headaches in connection with his diabetes 
mellitus and hypertension, the records of treatment for these 
conditions note no complaints or diagnoses of headaches.  
Thus, VA has satisfied its duty to inform the appellant under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

Service Connection for Eyelid Chalazion, and Glaucoma

The appellant has submitted evidence of current diagnoses of 
eyelid chalazion and glaucoma.  Newly diagnosed glaucoma and 
a chronic eyelid chalazion were noted by Dr. P.J.C. in 
January 1997.  

There is no evidence of record that the appellant's glaucoma 
was manifest to a compensable degree within the initial post-
service year presumptive period.  The first diagnosis of 
glaucoma was in 1997, twenty-six years after discharge 
from service.  

The appellant's service medical records contain no record of 
any complaints, diagnoses, or opinions of any eye problems or 
pathology.  In addition, the record contains no competent 
medical evidence providing a nexus between the appellant's 
currently diagnosed glaucoma and chronic eyelid chalazion and 
any incident of service, including the appellant's reported 
exposure to Agent Orange.  

As noted previously, the Board recognizes that, although 
there is no duty to assist in a claim's full development if a 
well-grounded claim has not been submitted, there is some 
duty to inform the appellant of the evidence necessary for 
the completion of an application for benefits, even where the 
claim appears to be not well grounded.  See Morton, 12 
Vet. App. at 480; Beausoleil, 8 Vet. App. at 465; Robinette, 
8 Vet. App. at 79-80.  The appellant has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim by showing a nexus 
between the appellant's current glaucoma and chronic eyelid 
chalazion and any incident of his military service.  Thus, VA 
has satisfied its duty to inform the appellant under 
38 U.S.C.A. § 5103(a).  See Slater, 9 Vet. App. at 244.

Service Connection for Hypertension

The appellant has submitted evidence of a current diagnosis 
of hypertension.  A diagnosis of hypertension was noted on 
private treatment records in February 1997.

There is no evidence of record that the appellant's 
hypertension was manifest to a compensable degree within the 
initial post-service year presumptive period.  The first 
diagnosis of record of hypertension was in 1997, twenty-six 
years after discharge from service.

The appellant's service medical records contain no diagnosis 
of hypertension.  The appellant reported that a medic told 
him that he had high blood pressure during service, but the 
Court has recognized that the statement of a appellant as to 
what a doctor told him is insufficient to establish a medical 
diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

In addition, the record contains no competent medical 
evidence of a nexus between the appellant's current diagnosis 
of hypertension and any incident of his military service.  
Although the appellant reported a history of hypertension 
since service, a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The 
appellant's private physician offered no opinion as to any 
possible connection between the appellant's current diagnosis 
of hypertension and blood pressure readings during service.  
The appellant is not competent to provide an opinion as to 
the onset or etiology of his current diagnosis of 
hypertension.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim by showing a nexus between the 
appellant's current hypertension and any incident of his 
military service.  Thus, VA has satisfied its duty to inform 
the appellant under 38 U.S.C.A. § 5103(a).  See Slater, 
9 Vet. App. at 244.

Service Connection for Diabetes Mellitus

The appellant has submitted evidence of a current diagnosis 
of diabetes mellitus.  Private treatment records in February 
and March 1997 reported a new onset of type II diabetes 
mellitus.  

There is no evidence of record that the appellant's diabetes 
mellitus was manifest to a compensable degree within the 
initial post-service year presumptive period.  The first 
diagnosis of diabetes mellitus was in 1997, twenty-six years 
after discharge from service.

The appellant's service medical records contain no diagnosis 
of diabetes mellitus.  In addition, the record contains no 
competent medical evidence of a nexus between the appellant's 
current diagnosis of diabetes mellitus and any incident of 
his military service, to include reported exposure to Agent 
Orange.  The private physician, treating the appellant, 
provided no opinion as to the etiology of the appellant's 
diabetes mellitus.  The appellant testified that the 
physician had never offered an opinion as to the etiology of 
the appellant's diabetes mellitus.  The appellant is not 
competent to provide an opinion as to the onset or etiology 
of his current diagnosis of diabetes mellitus.  See Savage, 
10 Vet. App. at 497; Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

Although the "Agent Orange Review," submitted by the 
appellant at the November 1999 hearing, noted studies which 
suggested a possible association between Agent Orange 
exposure and diabetes mellitus, "medical treatise" 
statements that indicate the possibility of a link between 
in-service injury and current disability are too general and 
inconclusive to make a claim well grounded.  Sacks v. West, 
11 Vet. App. 314, 316 (1998); see also Beausoleil, 8 
Vet. App. at 463.  The holding in Sacks does not extend to 
situations where medical treatise evidence, standing alone, 
discusses generic relationships with a degree of certainty 
that, under the facts of the specific case, there is at least 
plausible causality based upon objective facts rather than on 
a lay medical opinion.  Wallin v. West, 11 Vet. App. 509, 
513-514 (1998); Sacks, 11 Vet. App. at 317.  In this case, 
the medical evidence summarized in the "Agent Orange 
Review" provided only the possibility of such a link, but 
was found to be "inadequate or insufficient" to determine 
if an association existed between herbicide exposure and 
diabetes mellitus.  The report noted that further study and 
research was necessary.  Such evidence does not discuss the 
"generic relationships" with the requisite degree of 
certainty to provide a plausible claim for service connection 
for diabetes mellitus, under the facts of the instant case.  

The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim by showing a nexus between the 
appellant's current diabetes mellitus and any incident of his 
military service.  Thus, VA has satisfied its duty to inform 
the appellant under 38 U.S.C.A. § 5103(a).  See Slater, 
9 Vet. App. at 244.

Service Connection for Anxiety/PTSD

The Board notes that, shortly before the appellant filed the 
instant claim, VA regulations concerning the type of evidence 
required to establish service connection for PTSD, were 
amended, effective March 7, 1997.  64 Fed. Reg. 32807 (June 
18, 1999) (codified at 38 C.F.R. § 3.304(f)).  

Adjudication of a well-grounded claim for service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  See 38 U.S.C. § 
1154(a) (West 1991); 38 C.F.R. §§ 3.303(a), 3.304(f) (1996); 
Hayes v. Brown, 5 Vet.App. 60, 66 (1993). 

Under the new regulation, service connection for PTSD 
requires:  1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R § 3.304(f) (1999).

The record contains no medical evidence diagnosing PTSD.  
Further, the record contains no medical evidence diagnosing 
any psychiatric condition manifested by anxiety.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 225.  

The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  He has identified no treatment for any 
psychiatric condition.  Thus, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See 
Slater, 9 Vet. App. at 244.


ORDER

Entitlement to service connection for low back disorder, 
residuals of a burn on the left hand, migraine headaches, 
residuals of a right leg injury, knee disorder, eyelid 
chalazion, glaucoma, hypertension, diabetes mellitus, and 
anxiety/PTSD is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

